IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 648
                                                   :
         ORDER AMENDING RULE                       :          CIVIL PROCEDURAL RULES
         237.3 OF THE PENNSYLVANIA                 :
         RULES OF CIVIL PROCEDURE                  :          DOCKET
                                                   :
                                                   :




                                                ORDER


PER CURIAM

      AND NOW, this 4th day of October, 2016, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been published for public comment at
46 Pa.B. 982 (February 27, 2016):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 237.3 is amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective January 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.